Exhibit 99.2 1 Asset-Backed Commercial Paper Conduits January 15, 2008 2 Asset Backed Commercial Paper (ABCP) Conduits Multiseller Peer Group ComparisonState Street-Sponsored Conduits Multiseller Peer Group****Source: Moody’s Investor Service; Data as of 8/31/07Multiseller Peer Group, identified by Moody’s, consists of 30 domestic and international banks* NR Assets in State Street-Sponsored Conduits reflect structured transactions. These transactions have been reviewed by rating agencies and have been structured to maintain a P1 or similar conduit rating.Moody’s peer group includes: Citibank, NA, JPMorgan Chase Bank, Societe Generale, ABN AMRO, Deutsche Bank AG, Bank of America NA, Fortis Banque SA, Barclays Bank, Rabobank Nederland, Lloyds TSB Bank, State Street Bank, Calyon, Bayerische Landesbank GZ, Dresdner Bank AG, Royal Bank of Canada, WestLB AG, Wachovia Bank, HSBC Bank, Royal Bank of Scotland, Deutsche Bank Trust Company, BNP Paribas, Bank of Tokyo-Mitsubishi UFJ, Commerzbank AG, Hudson Castle Group Inc., Landesbank Baden-Wurttemberg, Credit Suisse, Bank of Montreal, Bank of Nova Scotia, ING Bank, Suntrust Bank 3ABCP Conduits OverviewState Street sponsors four ABCP conduitsConduit A (A1/P1)US assets, approx. $11.5 billion USDUSD denominated ABCPConduit B (A1/P1)US and European assets, approx. $11.4 billion USDUSD, GBP and EUR denominated ABCPConduit C (A1+)Australian assets, approx. $2.1 billion USDAUS denominated ABCPConduit D (A1+/P1)Australian assets, approx. $3.8 billion USDAUS and USD (through USD funding leg) denominated ABCPTotal # Asset Pools: 797Country of Asset Origin: 4ABCP Conduits Asset CompositionUS RMBS Statistics:All AAA RatedWA* FICO: 714 at originationWA LTV: 74.8% at originationAUS RMBS Statistics:97% Rated AA or Better99.5% insured with mortgage insuranceUK RMBS Statistics:Nearly all exposure is toowner-occupied homes with prime quality obligors69% rated at least AEUR RMBS Statistics:85% AAA Rated99.5% rated at least ARMBS – Residential Mortgage Backed SecuritiesWA – Weighted AverageFICO
